DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/240,401 filed on 4/26/2021.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, last line; a conditional phrase “if” is confusing and indefinite because does not clear whether the limitation(s) following the phrase are part of the claimed invention or ever happened. Clarification is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. Claims 5, 6, 7, 10; having the same issues as mentioned are also rejected. Independent claims 12, 17 and claims 15, 16, 18; having the same issues as mentioned; therefore, claims 12-20 are rejected. 
Re claim 5, line 4; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Claims 15, 18; having the same issues as mentioned are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2020/0208460 to Ma et al. (‘Ma’).
Re claims 1, 12: Ma discloses a system 100 for interior sensor-based vehicle liftgate actuation, the system 100 comprising: a vehicle 102 inherently comprising an interior cabin and a liftgate 104; one or more sensors 110 disposed within the interior cabin of the vehicle 102, the one or more sensors 110 configured to detect motion exterior of a rear 108 of the vehicle 102 and generate data indicative of the detected motion; a memory 152 that stores computer-executable instructions (par. [0034]); and a processor 150 configured to access the memory 152 and execute the computer-executable instructions (par. [0034]) to: receive the data indicative of the detected motion from the one or more sensors 110; determine a predetermined motion based on the data indicative of the detected motion; and cause the liftgate 104 to open if the predetermined motion is determined (see Fig. 1).
Re claims 2, 13: wherein the one or more sensors 110 comprise 3D imaging radar (see par. [0023], last two lines).
Re claim 3: wherein the one or more sensors 110 are disposed behind a centerline of the vehicle 102 within the interior cabin of the vehicle 102. 
Re claims 4, 14: wherein the predetermined motion comprises a head gesture (see Fig. 1).
Re claims 5, 15: further comprising: a user device 124/126 configured to be carried by a user outside the vehicle 102; and a user device sensor (e.g. a mobile device 124 or a wireless key fob 126) operatively coupled to the vehicle 102 and configured to detect the user device when the user device is within a predetermined distance from the vehicle 102, wherein the one or more sensors 110 are configured to detect motion exterior of the rear of the vehicle only if the user device 124/126 is detected by the user device sensor (see par. [0027]).  
Re claims 6, 16: wherein the one or more sensors 110 are configured to transition to an off state if the user device is not detected within the predetermined distance from the vehicle 102.
Re claim 7: wherein the processor 150 is further configured to determine whether the vehicle 102 is parked, such that the processor 150 only causes the liftgate 104 to open if the vehicle is parked (Fig. 1).
Re claim 8: wherein the one or more sensors 110 are further configured to detect a rear window of the vehicle 102 and generate data indicative of the detected rear window, and wherein the processor 150 is further configured to locate the rear window in 3D space based on the data indicative of the detected rear window (Fig. 1).
Re claim 9: wherein the one or more sensors 110 are configured to detect the motion exterior of the rear of the vehicle 102 through the located rear window.
Re claim 10: wherein the processor 150 is further configured to identify whether the motion detected exterior of the rear 108 of the vehicle 102 is by a human 112 based on the data indicative of the detected motion, and wherein the processor 150 is configured to determine the predetermined motion only if the motion detected exterior of the rear of the vehicle 102 is by the human 112.
Re claim 11: wherein the one or more sensors 110 are further configured to detect one or more occupants within the interior cabin of the vehicle 102.
Re claim 17: Ma discloses a method (see also a flow chart, Fig. 3), comprising: detecting, via one or more sensors 110 disposed within an interior cabin of a vehicle 102 having a vehicle liftgate 104, motion exterior of a rear 108 of the vehicle 102; determining a predetermined motion based on the motion detected by the one or more sensors 110; and causing the vehicle liftgate 104 to open if the predetermined motion is determined (Fig. 1).
Re claim 18: further comprising detecting a user device 124/126 when the user device 124/126 is within a predetermined distance from the vehicle 102, such that motion exterior of the rear 108 of the vehicle 102 is only detected if the user device 124/126 is detected (par. [0028]).
Re claim 19: further comprising determining whether the vehicle 102 is parked (Fig. 1), such that the vehicle liftgate 104 is only caused to open if the vehicle is parked.
Re claim 20: further comprising locating, via the one or more sensors 110, a rear window (near 104) of the vehicle 102 in 3D space, wherein motion exterior of the rear 108 of the vehicle 102 is detected through the rear window of the vehicle 102.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale